DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11 and 14-15 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Crespy et al (Anionic Polymerization of -Caprolactam in Miniemulsion: Synthesis and Characterization of Polyamide-6 Nanoparticles, Macromolecules 2005, 38, 6882-6887), cited in IDS as evidences by Isopar M MSDS.

Crespy discloses emulsion polymerization resulting in  Polyamide 6 microparticles. The method  includes drying and shearing a  mixture comprising caprolactam, adding such matrix apolar fluid as Isopar M,   polar solvent Dimethyl sulfoxide (DMSO), sodium hydride as a catalyst  and  such surfactant as  block copolymer emulsifier poly[(butylene-co-ethylene)-b-(ethylene oxide)], P(B/E-b-EO)  (see page 6883).
After the emulsion is formed, such initiator as N-acetylcaprolactam is added to the mixture.

Regarding claims 2 and 3, Crespy teaches that amount of matrix fluid isopar is 7.5 g, while the quantity of DMSO is 1 g (i.e. 13.3% wt.  of the matrix fluid) and amount of  a surfactant is 4-10% wt. of the dispersed phase (1 g DMSO + 0.5 g of the monomer). Thus, amount of the surfactant is within the range of 0.06 g-0.15 g (i.e. 0.8-2 wt. % of the matrix fluid).
Regarding claims 10 and 11, Isopar M MSDS evidences that Isopar M is a paraffin oil, having a boiling point within the range of 224C -254C.

Regarding claim 15, Crespy teaches  that the monomer and oligomer are then extracted from the crude polymer with water. Finally, the particles are washed the with hexane and  dried.

Crespy does not teach amount of residual water in the emulsion above. 
However, the reference discloses deep drying procedures under P2O5, CaH2 and BaO (see page 6883), inevitably leading to almost complete water removal.

Alternatively, it would have been obvious to  a person of ordinary skills in the art to expect  a complete dryness of  Crespy’s  reaction system, considering deep water removal methods from the individual components. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crespy.
Crespy discloses emulsion polymerization resulting in  Polyamide 6 microparticles. The method  includes drying and shearing a  mixture comprising caprolactam, adding such matrix apolar fluid as Isopar M,   polar solvent Dimethyl sulfoxide (DMSO), sodium hydride as a catalyst  and  such surfactant as  block copolymer emulsifier poly[(butylene-co-ethylene)-b-(ethylene oxide)], P(B/E-b-EO)  (see page 6883).

Regarding claim 7, Crespy fails to teaches a simultaneous addition of the deprotonated agent and the initiator. Instead, the reference discloses that sodium hydride is added in the first step, and N-acetylcaprolactam top the reaction mixture after the emulsion is formed.

According to MPEP 2144.04 (IV, C) changes in sequence of adding Ingredients is unpatentable without showing unexpected results. See In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.), Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)
Thus, it would have been obvious to  a person of ordinary skills in the art to consider any order of catalyst and initiator addition in Crespy’s method as equivalent, unless unexpected results are demonstrated.

Regarding claim 12, Crespy fails to teach amount of solvent distilled off during the dehydration step. 

Crespy teaches that the hydrophobic apolar isoparaffinic hydrocarbon Isopar M and decalin were refluxed with CaH2 for 15 h and then distilled from the CaH2 under vacuum.
The position is taken that distillation off 10-15%  is a widely known step to provide a solvent purity required.
Thus, it would have been obvious to  a person of ordinary skills in the art to distill off 10-15% of dry Isopar M and decalin solvents in order to ensure he solvent purity. 

4.	Claims 4,  13  and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Crespy as applied to claims 1-3, 5-6, 8-11 and 14-15 above, and further in view of Highsmith (US 20050079350).

Crespy fails to teach isocyanate as a polymerization  initiator and monomer/matrix fluid ratio.

Highsmith  teaches a process of making Nylon 6 particles comprising  a step of adding 270 g of caprolactam  to 700 ml (545 g) of Isopar M (bp=225 C) under stirring conditions. Then as 10.85 g Atlox 4912 and 5.35 g PE/85 are added. The  following vacuum distillation results in  60 mL of the composition distilled over. After cooling to  71° C. (just above the melting point of caprolactam),  2 g of Sodium hydride is added under steering and then 8 g of isocyanate (i.e. Desmodur) slowly introduced to the reaction system.  The reaction takes place at 135C and results in  loose particles consisting of Nylon ranged in diameter of about 3 microns and above (see Example 1 at 0048).
The reaction mixture is made to be substantially free of moisture before the thermal energy is applied. This reduction in the amount of moisture can be achieved by any suitable method, such as partial distillation of the solvent or by drying the solvent and/or reaction mixture over conventional drying compounds (see 0036).

Note that 10.85 g Atlox 4912 is considered as a solvent and PE/85 is a surfactant. The monomer amount is about  50% based on the weight of the matrix fluid. . 

Note that high ratio between monomer content and the matrix fluid has a l least an economical advantage, because it allows to scale down process and use smaller vessels and lower amount of solvents. 

Thus, it would have been obvious to  a person of ordinary skills in the art to use Highsmith’s monomer load in Crispy’s process in order to increase economic output of the process.  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Thus, it would have been obvious to  a person of ordinary skills in the art to use diisocyanate initiator in Crespy’s polyamide synthesis, since it represents  a known material based on its suitability for its intended use. 





Allowable Subject Matter
5.	Claims 16-19  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is represented by Crespy and Highsmith (see rejections above). 
The references fail to teach the geometric parameters of the polyamide particles. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765